Citation Nr: 0601195	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.  He died in February 2001.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant service 
connection for the cause of the veteran's death.

The appellant testified before the undersigned Veterans Law 
Judge via video conference technology in November 2005.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.

2.  At the time of the veteran's death, service connection 
was in effect for a healed scar on the left arm, and 
headaches, both rated as noncompensable. 

3.  The veteran died in February 2001 due to cirrhosis.

4.  Cirrhosis is not shown to have been present in service; 
neither is cirrhosis shown to have been etiologically related 
to any event in service or to have been caused or aggravated 
by a service-connected disability.

5. A service-connected disability is not shown to have 
contributed materially in producing or accelerating the 
veteran's demise.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 


The Board notes that a substantially complete claim was 
received in December 2001, after the enactment of the VCAA.  
An RO letter dated in January 2002, before the original 
adjudication of the claim, provided the appellant the notice 
required under the VCAA and the implementing regulations.  By 
this letter, the appellant was notified of what evidence, if 
any, was necessary to substantiate her claim and it indicated 
which portion of that evidence the appellant was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the appellant.  Clearly, from 
submissions by and on behalf of the appellant, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As a 
practical matter, the Board finds that the appellant has been 
notified of the requirements of VCAA because the May 2003 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Therefore, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in her 
possession.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran's service medical records are negative for a 
diagnosis of cirrhosis or hepatitis, and do not show that the 
veteran underwent any surgeries while in service.  In his 
separation examination report, the veteran was noted to have 
a birthmark on his right upper arm and a scar on his left 
hand.

A December 1968 VA examination report shows that the 
veteran's scar on the left arm was a residual of a shell 
fragment wound.  During a March 1970 VA medical examination, 
the veteran related that he was wounded in service and 
treated in the field by a corpsman.  He never saw a doctor.  
In an August 2000 letter, T.R., M.D., a private physician, 
stated that he consulted with the veteran and noted that the 
veteran was first diagnosed with liver disease approximately 
five years earlier.  His liver tests were found to be 
elevated and subsequently, hepatitis C was found.  Imaging 
studies, such as ultrasound and computed tomography (CT) 
scan, showed features consistent with cirrhosis at that time.  
After the diagnosis, despite being told of the disease, the 
veteran continued to consume alcohol and stated that he "cut 
back."  He went from drinking over a six-pack a day for over 
ten years to one to two alcoholic drinks per day after this 
time.  The physician opined that the veteran had cirrhosis of 
the liver related to alcohol and hepatitis C.

A September 2000 private medical record from A.M., M.D. shows 
that the veteran reported having cirrhosis of the liver for 
about five years.  He stated that he used to drink relatively 
heavy when he was in his 20's in the service.  Following 
discharge, his drinking decreased.  A.M., M.D. stated that 
the exact etiology of the veteran's cirrhosis was not 
certain, but might be related to either alcohol or hepatitis 
C or both.

A January 2001 private medical record from R.S., M.D. shows 
that the veteran had a history of liver failure secondary to 
cirrhosis caused by alcoholism and hepatitis C.

The veteran's January 2001 treatment record from a private 
hospital, Milton S. Hershey Medical Center, shows that the 
veteran had several unspecified surgeries while in Vietnam, 
according to his surgical history.

The veteran's death certificate shows that in February 2001, 
he died as a result of cirrhosis.

In the veteran's February 2001 autopsy report, conducted by a 
private physician, T.R., M.D., the veteran's primary autopsy 
diagnoses were cirrhosis of the liver with clinical history 
of hepatitis C infection and alcohol abuse, hemochromatosis, 
right renal cell carcinoma, bilateral congestion of the lungs 
and emphysema, and severe atherosclerosis of the aorta.  The 
secondary diagnosis was cholelithiasis.  The physician noted 
that the veteran had two major risk factors for developing 
cirrhosis:  hepatitis C and alcohol abuse.  The source of the 
hepatitis C infection was not known, but could have been the 
multiple unspecified prior surgeries.  The veteran was also 
found to have evidence of increased parenchymal iron in the 
liver, heart and pancreas, which raised the strong 
possibility of primary hemochromatosis.  T.R., M.D. also 
noted in the preliminary autopsy report that, according to 
the veteran's clinical history, he had several unspecified 
surgeries while in Vietnam.

In the appellant's January 2002 statement, she argued that 
the veteran had surgeries and possible blood transfusions in 
service and it was possible that this treatment caused his 
hepatitis C.

In November 2005, the appellant testified during a Board 
hearing.  The veteran's representative initially argued that 
the veteran's cause of death was due to exposure to 
herbicides while the veteran was in Vietnam.  He stated that 
the veteran was recognized with increased iron levels in his 
body that went back approximately 30 years and this was 
sometimes referred to as Bronze diabetes.  The appellant also 
testified that prior to the veteran's death, he had been 
treated for liver disease.  In response to whether the 
veteran had any blood transfusions associated with any 
surgeries that he may have had performed, the appellant 
stated that she was not aware of any blood transfusions.  She 
was also not aware of any prior girlfriends of the veteran, 
other than an ex-wife.


Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2005).

The appellant argues that the veteran's cause of death was 
cirrhosis, which was the result of hepatitis C.  She argues 
that the hepatitis C was caused by multiple surgeries that 
the veteran incurred in service.  

According to the medical evidence of record, the Board finds 
that service connection for the veteran's cause of death is 
not warranted.  The autopsy report reveals that the veteran's 
cirrhosis was related to his hepatitis C and alcohol use.  
The autopsy report shows that the hepatitis C was of unknown 
etiology, but may have been due to unspecified surgeries 
while the veteran was in service.  The Board notes that the 
veteran's service medical records are void for any indication 
that he had surgeries while in service.  Further, while his 
separation examination shows that he had a few scars, the 
examination did not note that these scars were related to 
surgeries.  In addition, the veteran did not have any other 
risk factors for hepatitis C while in the service.  The 
appellant was also not aware of any blood transfusions that 
the veteran may have had performed.  The medical records do 
show that the veteran admitted to drinking large amounts of 
alcohol in service; however, 38 U.S.C.A. § 1110 (West 2002) 
states that compensation shall not be paid if the disability 
is a result of the veteran's abuse of alcohol.  Hence, there 
is no medical evidence to show that the veteran's cirrhosis 
is related to his service, or his hepatitis C had its onset 
in service.

Regarding the argument that the veteran had Bronze diabetes, 
which would allow service connection on a presumptive basis 
as a result of exposure to herbicides while in Vietnam 
(38 C.F.R. § 3.309(e) (2005)), there is no medical evidence 
that the veteran was diagnosed with diabetes.

Finally, there is no medical evidence to show that the 
veteran's cause of death was due to his service-connected 
disabilities.  Therefore, the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


